Order, Supreme Court, New York County (Judith J. Gische, J.), entered October 4, 2011, which denied defendants’ motion to vacate an order of attachment entered on default, unanimously affirmed, without costs.
“A party seeking relief from an order or judgment on the basis of excusable default pursuant to CPLR 5015 (a) (1) must provide a reasonable excuse for the failure to appear and demonstrate the merit of the cause of action or defense” (Goldman v Cotter, 10 AD3d 289, 291 [1st Dept 2004]). Here, the record demonstrates that the motion court exercised its discretion in a provident manner in denying the motion since defendants failed to show that their failure to appear and oppose the order to show cause for an order of attachment was not willful. Nor did defendants offer a meritorious defense to the specific allegations of asset transfers made with the intent to frustrate plaintiffs’ ability to recover on the previously entered judgment. Concur— Tom, J.P., Sweeny, Renwick, Abdus-Salaam and ManzanetDaniels, JJ. [Prior Case History: 2001 NY Slip Op 30070(U).]